PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Saar, Robert, Jeffrey
Application No. 15/723,066
Filed: 2 Oct 2017
For: Foot Harness for Lower Body Cable Machine Exercises

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed December 27, 2021.  

The petition is GRANTED.

This application became abandoned on September 27, 2019, for failure to file a timely and proper reply to the Restriction Requirement, which set a shortened statutory period for reply of two (2) months from the July 26, 2019 mail date of the Office action. On February 21, 2020, the Office mailed a Notice of Abandonment.  

The petition satisfies the requirements of 37 CFR 1.137(a). Applicant submitted (1) the required reply in the form of an election, (2) a $525 petition fee, and (3) a proper statement of unintentional delay.  Additionally, applicant provided a statement containing a sufficient explanation of the facts and circumstances surrounding the extended delay to support a conclusion that the entire period of delay was unintentional.

This application is being referred to Technology Center Art Unit 3649 for consideration of the reply to the Office action filed on December 27, 2021.

Questions related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET